Citation Nr: 1613070	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating for peptic ulcer disease with post-operative vagotomy and pyloroplasty in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo






INTRODUCTION

The Veteran served on active duty with the U.S. Army from October 1974 to October 1976 and with the U.S. Navy from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By decision dated in June 2012, the Board granted service connection for peptic ulcer disease.  Thereafter, in a July 2012 rating decision, the RO assigned a 30 percent disability rating for peptic ulcer disease with post-operative vagotomy and pyloroplasty. 

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Before the Board can adjudicate the Veteran's claim on the merits, additional development is required.

The Veteran seeks an increased disability rating for peptic ulcer disease.  Specifically, the Veteran's representative notes that his symptoms are manifested by anemia treated with ferrous gluconate, melena, and unintentional weight loss.  See September 2012 Notice of Disagreement; February 2016 correspondence located in VBMS. 

The Veteran underwent VA stomach and duodenal conditions examination in April 2013 (with a March 2014 addendum opinion) to determine the severity of his service-connected peptic ulcer disability to include whether or not symptoms are manifested by anemia and weight loss.  Following examination, the VA examiner provided diagnoses of status-post vagotomy with pyloroplasty, helicobacter pylori, and a history of perforated pyloric channel ulcer.  In so finding, the examiner addressed the Veteran's symptoms of anemia and weight loss.  Following review of the claims folder, the examiner noted the Veteran's recorded vital signs from October 1993 through April 2013, which indicates that the Veteran's weight fluctuated from 141 lbs. to the current weight of 168 lbs.  Additionally, the examiner acknowledged a September 2009 VA treatment record indicating that the Veteran was "slightly anemic" and treated with ferrous gluconate from September 18, 2009 through September 19, 2010.  In so finding, the examiner concluded that the Veteran was not anemic from March 21, 2010 through April 26, 2013 (the date of current VA examination) and also notes that he underwent biopsy due to lung carcinoma and cited medical literature to support his conclusion that carcinoma can also be the cause of unintentional weight loss.

In a subsequent March 2014 addendum opinion, the examiner opined that the Veteran "is very symptomatic with GERD and has Barretts esophagitis" also noting that an endoscopy in 2010 revealed gastritis.  The examiner provided the following diagnosis: "symptoms and confirmation of an alkaline gastritis" with no diarrhea in the Veteran.  According to the April 2013 VA examination report, the examiner notes that "[s]ome of the symptoms the Veteran attributes to his [service-connected] condition (s/p vagotomy h/o perforated peptic ulcer) can be present in GERD/Barrett's esophagus.  Barrett's esophagus has no unique symptoms.  Patients with Barrett's have the symptoms of GERD."

The Board finds that a medical opinion as to the extent to which symptoms are caused by the Veteran's service-connected ulcer disability, and those that are attributable to non-service connected conditions to include cancer, GERD, and Barrett's esophagitis must be obtained.  The Board acknowledges, the Veteran's attorney's February 2016 correspondence indicating that the Veteran does not seek a remand for further development and desires adjudication of his appeal on the merits, however, the Board emphasizes that this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). Thus, upon remand, an addendum from the clinician who performed the April 2013 VA examination (with March 2014 addendum) should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file entire clams file, to include any paper or electronically stored component to the examiner who performed the April 2013 VA examination (with March 2014 addendum) for review and a medical opinion.  If that examiner is not available, then ensure that the Veteran is scheduled for an examination by another appropriate examiner.  The examiner must review the.  The examiner must accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the symptoms of weight loss, anemia, and melena noted in the Veteran's treatment records are caused by his service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty.  The examiner must provide a rationale to support any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

(b)  If the examiner concludes that the Veteran's weight loss, anemia, and melena are not caused by his service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that whatever condition caused these symptoms has been aggravated (chronically worsened beyond its natural progression) by the Veteran's service-connected peptic ulcer disease, with post-operative vagotomy and pyloroplasty.  The examiner must provide a rationale to support any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Then, readjudicate the Veteran's claim that is the subject of this Remand.  If the benefit sought is not granted, furnish a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



